 1                                                                                       JS-6
 2
 3
 4
 5
 6
 7
 8
                          United States District Court
 9
                          Central District of California
10
     THE GARMON CORPORATION,                       Case №. 5:18-cv-00809-ODW (SHKx)
11
                         Plaintiff,                JUDGMENT
12
           v.
13
     HEALTHYPETS, INC., ET AL,
14
                         Defendants.
15
16
                                           JUDGMENT

17         In light of the Court’s Orders granting in part Defendants’ motion for judgment

18   on the pleadings (ECF No. 103) and denying Plaintiff’s motion for leave to amend the
19   complaint (ECF No. 133),
20         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:
21              1. The Court DISMISSES, WITH PREJUDICE, Plaintiff’s Third, Fourth,
22                 and Fifth claims for relief, which were all alleged pursuant to 15 U.S.C.
23                 §§ 1114, 1125(a); 17 U.S.C. § 501.
24              2. The Court declines to exercise supplemental jurisdiction, and
25                 DISMISSES, without prejudice, Plaintiff’s First, Second, Sixth, Seventh,
26                 and Eighth claims for relief.
27
28
 1     3. The Court declines to exercise supplemental jurisdiction, and
 2        DISMISSES, without prejudice, all of Counter Claimant’s claims for
 3        relief.
 4     4. Judgment for Defendants on Plaintiff’s Third, Fourth, and Fifth claims
 5        for relief.
 6     5. The Clerk of the Court shall close the case.
 7
 8
     IT IS SO ORDERED.

 9
     November 6, 2019
10
11
                          ____________________________________
12
                                   OTIS D. WRIGHT, II
13                         UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                        2
